Citation Nr: 0003415	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  98-02 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to an increased, compensable, evaluation for 
cancer of the larynx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to June 
1971.  He was discharged under other than honorable 
conditions.  A VA administrative decision of November 1971 
determined that his discharge had been under dishonorable 
conditions and that his service had been characterized by 
willful and persistent misconduct.  In June 1974 the U.S. 
Army Discharge Review Board upgraded the veteran's discharge 
to under honorable conditions.  He is therefore currently 
entitled to VA benefits.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1994, 
from the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in May 1999.  It was 
remanded for a travel board hearing.  Such hearing was 
scheduled for December 6, 1999.  The veteran was informed by 
letter dated October 27, 1999.  He failed to report.


FINDINGS OF FACT

1.  The veteran's service medical records are completely 
negative for complaints of, treatment for, or diagnosis of a 
chronic right hip disorder.

2.  Post service medical records show no complaints regarding 
a right hip disorder until December 1993.

3.  Current medical evidence shows no diagnosis of a chronic 
right hip disorder.  The most recent examination showed a 
normal right hip with right buttock muscular pain of 
undetermined etiology.

4.  No relationship has been shown between the veteran's 
current low back disorder and either his claimed right hip 
disorder or his brief and remote active military service.


CONCLUSION OF LAW

The veteran's claim for service connection for a right hip 
disorder is not well grounded and is denied.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the veteran's service medical records shows no 
indication that he incurred a back or right hip injury during 
active service.  His separation examination shows a statement 
of medical history indicating he claimed that he had at one 
time worn a back brace or support, however, in the 
physician's summary of this report it was noted that he 
provided a large number and variety of yes answers.  On 
extensive review of these symptoms none were found to be 
persistent or severe.  Most were vague and brief in nature.  
The examiner did not believe that any of these were 
significant symptoms.  The veteran made no specific 
complaints regarding a right hip condition.  Clinical 
evaluation showed no right hip or back disability.

The veteran's service medical records show substantial 
evidence of heroin abuse by the veteran during his active 
service.  He was noted to be a habitual drug abuser.  These 
records show that he was assigned to an Artillery Battalion, 
however, it is noted that he was working within his primary 
military occupational specialty, 36K20, Field Wireman.

VA records, dated in July 1975, show the veteran presenting 
with multiple migratory complaints including low back pain, 
but no complaints referable to the right hip.  Examination 
was negative.  The impression given was anxiety and numerous 
psychosomatic complaints.  

The veteran first claimed service connection for a right hip 
disability in December 1993.  He reported that he was told by 
a VA doctor in the early 1970's that his right hip was too 
high and that this would eventually cause him to be unable to 
walk.  He complained of pain and loss of balance.  VA 
examination, conducted in March 1994, shows the veteran 
complaining of right hip pain since Vietnam.  He pointed to 
the right iliac crest when he described his hip pain.

Examination showed he walked with a normal gait.  He was 
tender to palpation over the iliac crest approximately 3 cm 
proximal to the posterior superior iliac spine.  He had no 
tender ness over the sacroiliac joint and no pain with 
flexion, abduction, and external rotation of the hip.  X-ray 
examination showed there were no fractures or dislocations.  
The right hip joint space was normal.  Some prosthetic 
calcifications were present.  A round calcification overlying 
the right iliac wing most likely represented an injection 
granuloma.  The impression given was normal hip exam and X-
ray, right buttock muscular pain of undetermined etiology.

Private medical records, dated in April 1995, show the 
veteran evaluated with localized stenosis at the L4-5 level 
due to a very large central herniation of a degenerative L4-5 
disc.  In a statement dated in August 1995 the veteran 
contended that he was unable to walk because of his right hip 
disorder.  In a statement submitted in October 1996, the 
veteran contended that he had injured his back in service 
while lifting a projectile, and that he was unable to walk.  

The report of a VA examination, conducted in February 1997, 
shows him complaining of several years of minor low back 
pain, culminating in excruciating low back pain in 1995 
associated with radiating pain down his right lower 
extremity.  He gave a history of multiple repetitive events 
in Vietnam, noting minor low back pain.  X-ray examination 
showed mild degenerative arthritis of the L4-5 disc space.  
The impression was mild degenerative arthritis of L4-5 status 
post apparent laminectomy.

The Board has carefully reviewed the evidence of record to 
determine if there is a well-grounded claim for service 
connection for a right hip disorder.  The first element 
required to show a well-grounded claim is met because the 
veteran contends that he experiences constant right hip pain.  
The second element of Caluza is also met because the veteran 
has made statements indicating he had a right hip disability 
during active service.  The third element of a well- grounded 
claim is not, however, met because the veteran fails to show 
the required nexus between his current complaints and any 
injury or disease in service.  There is no medical evidence 
establishing a link of the current disorder to the veteran's 
active military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  They require the special 
knowledge and experience of a trained medical professional.  
Although the appellant has presented statements and testimony 
regarding his disability and his belief that it was ongoing 
from discharge, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding any etiological relationship of 
his current disorder to service.  Consequently, his lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The objective evidence of record shows no relationship 
between the veteran's remote active military service and his 
current complaints of a right hip disorder.  Treatment 
records show no complaints of right hip pain until the 
veteran first claimed service connection for this disability 
in December 1993, and at that time he related no history of 
an inservice injury or inservice complaints, he merely 
related that he had been told in the 1970's, after service, 
that his right hip was too high.  No relationship has been 
shown between the veteran's current low back disorder and 
either his claimed right hip disorder or his brief and remote 
active military service.

Based upon the foregoing, the Board concludes that the 
veteran has failed to meet his initial burden of presenting 
evidence that his claim for service connection for a right 
hip disorder is plausible or otherwise well grounded.  
Therefore, it must be denied.

Where the veteran has not met his initial burden, VA has no 
duty to assist him in developing facts pertinent to his 
claim, including no duty to provide him with a medical 
examination. 38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete and the veteran refers to 
other known and existing evidence which, if submitted, could 
make his claim well grounded, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in July 
1995.  Unlike the situation in Robinette, he has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make this claim well grounded.


ORDER

Entitlement to service connection for a right hip disability 
is denied.


REMAND

Service connection for cancer of the larynx, as secondary to 
Agent Orange exposure, was granted via a rating decision of 
October 1994.  An evaluation of 100 percent was assigned for 
the period from February 24, 1992 to December 1, 1993.  An 
evaluation of noncompensable was assigned for the period 
after December 1, 1993 as it was determined that the cancer 
had not recurred.  The veteran entered a notice of 
disagreement with the October 1994 rating decision and 
perfected his appeal regarding the issue of the 
noncompensable evaluation for cancer of the larynx.

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.

A review of the evidence of record indicates that the veteran 
began receiving treatment for cancer of the larynx, 
consisting of radiation therapy, in October 1991.  Treatment 
records, dated in October 1991, note that the veteran was 
scheduled to undergo monthly evaluations for two years after 
the radiation therapy.  In a statement dated in December 1993 
the veteran noted that he was still being checked every six 
months for cancer of the larynx.  In a statement dated in 
August 1995 the veteran reported continuing treatment or 
evaluation for this disorder, and in October 1995 he reported 
again undergoing monthly evaluations.  

The report of the February 1997 VA General Medical 
examination notes that the veteran would be seen in the Ear, 
Nose, and Throat Clinic for evaluation of the status of his 
throat cancer.  There exists within the claims folder the 
report of an examination, also conducted in February 1997, 
which resembles in its content an examination of the throat, 
however, it is marked as a skin examination, and the examiner 
is not identified as a throat specialist.  Furthermore, the 
report of this examination notes that the veteran was 
undergoing private treatment by a physician in Rockford who 
planned to do a direct laryngoscopy and biopsy.  The examiner 
agreed that these tests would be appropriate.  No records of 
these suggested treatments are associated with the claims 
folder.

Based on the discussion above, the Board concludes that 
further evidentiary development remains to be completed 
regarding the veteran's claim for an increased rating for 
cancer of the larynx.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The veteran should be asked to 
identify all sources of private treatment 
regarding his cancer of the larynx.  The 
RO should attempt to recover all records 
of treatment regarding this disorder.

2.  The RO should schedule the veteran 
for a re-examination of the larynx to 
determine the current state of this 
disability, to determine if the cancer is 
still in remission, and to identify any 
possible residual disability caused by 
the active episode of cancer.

Upon completion of the above described item the RO should 
review the veteran's claim for an increased evaluation for 
cancer of the larynx.  If the determination remains adverse 
the RO should provide the veteran and his representative a 
supplemental statement of the case and adequate time to 
respond.  The claim should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 



